[Cite as Timber Top Apts. v. Klinkiewicz, 2018-Ohio-1608.]


STATE OF OHIO                     )                          IN THE COURT OF APPEALS
                                  )ss:                       NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

TIMBER TOP APARTMENTS                                        C.A. No.   28860

          Appellee

          v.                                                 APPEAL FROM JUDGMENT
                                                             ENTERED IN THE
KAREN KLINKIEWICZ                                            AKRON MUNICIPAL COURT
                                                             COUNTY OF SUMMIT, OHIO
          Appellant                                          CASE No.   16 CVG 08970

                                 DECISION AND JOURNAL ENTRY

Dated: April 25, 2018



          HENSAL, Judge.

          {¶1}   Karen Klinkiewicz appeals from the judgment of the Akron Municipal Court. We

affirm.

                                                      I.

          {¶2}   Timber Top Apartments (“Landlord”) filed a forcible-entry-and-detainer action

against Karen Klinkiewicz (“Tenant”) based upon her failure to pay rent for the apartment

located at 1879B Moonlit Trail in Akron (the “Premises”). In addition to the cause of action for

eviction, Landlord brought a second cause of action for unpaid rent. The docket reflects that the

Clerk of Court issued the summons and complaint “via Federal Express, Regular Mail and

Bailiff Service[.]” The docket also reflects that service by Federal Express was returned as

undeliverable, but there is no indication that service by regular mail was similarly returned.

Further, as it relates to service by posting, the record reflects that a bailiff posted the summons

and complaint in a “conspicuous place” at the Premises.
                                                 2


       {¶3}    A magistrate held a hearing on the matter, which Tenant did not attend. The

magistrate determined that Landlord served Tenant with the eviction cause of action via posting,

but determined that Landlord had not perfected service relative to the second cause of action

(i.e., for unpaid rent). The magistrate recommended that a writ of restitution be issued with

respect to the eviction action, and that the second cause of action be transferred to the

administrative docket until Landlord perfected service. The trial court adopted the magistrate’s

decision and subsequently dismissed Landlord’s second cause of action for unpaid rent.

       {¶4}    Several months later, Tenant filed a common-law motion to vacate the forcible-

entry-and-detainer judgment issued against her. Tenant argued that the judgment was void ab

initio because Landlord failed to properly serve her and, therefore, the trial court lacked personal

jurisdiction. In support of her motion, Tenant submitted an affidavit wherein she averred, in

part, that she never received a copy of the summons and complaint, that she did not otherwise

have notice of the action, and that she only became aware of the action when another landlord

denied her rental application based upon the underlying eviction. In response, Landlord argued

that it perfected service on its eviction action by both regular mail and posting in accordance

with Revised Code Section 1923.06. The trial court agreed, holding that Landlord complied with

the statutory requirements for service under Section 1923.06(G)(2) because the Clerk of Court

issued the summons and complaint via regular mail, and a bailiff subsequently posted service in

a conspicuous place at the Premises. The trial court, therefore, denied Tenant’s motion. Tenant

has appealed that decision, raising one assignment of error for our review.
                                                  3


                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       DENIED THE TENANT’S MOTION TO VACATE THE JUDGMENT
       AGAINST HER.

       {¶5}    In her assignment of error, Tenant argues that the trial court erred when it denied

her motion to vacate. We disagree.

       {¶6}    Section 1923.06 governs service of process for eviction proceedings. It provides,

in relevant part, that “[t]he clerk of the court in which a complaint to evict is filed shall mail any

summons by ordinary mail * * *.” R.C. 1923.06(C). It also provides that, “[i]n addition to this

ordinary mail service, the clerk also shall cause service of that process to be completed” under

one of three divisions, including division (D). R.C. 1923.06(C)(1) & (2). Division (D) provides

that, if the person serving process cannot locate the tenant at the premises, or cannot leave a copy

of the summons and complaint with anyone of “suitable age and discretion” at the premises, then

the person serving process shall effect service “[b]y posting a copy in a conspicuous place on the

subject premises * * *.” R.C. 1923.06(D)(2)(a) – (c). If service under both division (C) and

(D)(2)(c) is made, then “[s]ervice of process shall be deemed complete * * *.”                   R.C.

1923.06(G)(2).

       {¶7}    As previously noted, in its decision denying Tenant’s motion to vacate, the trial

court determined that the requirements for service under Section 1923.06(G)(2) had been met

because the Clerk of Court is statutorily required to serve the summons and complaint via regular

mail under R.C. 1923.06(C), and because the record reflected that a bailiff posted the summons

and complaint in a conspicuous place at the Premises. On appeal, Tenant argues that there is no

docket entry indicating that service via regular mail was accomplished. She also argues that,
                                                  4


although the docket indicates that service was posted, there is no indication that it was posted in

a conspicuous place. She further argues that her uncontroverted affidavit establishes that she

never received service of process, and otherwise had no knowledge of the underlying action

before the trial court issued its judgment against her.

       {¶8}    Tenant’s arguments lack merit. Regarding service by regular mail, service “is

presumed complete when a certificate of mailing is entered in the record, provided that the

ordinary mail envelope is not returned for failure of delivery.” Don Ash Props. v. Dunno, 10th

Dist. Franklin No. 03AP-375, 2003-Ohio-5893, ¶ 11 (addressing service of process in an eviction

action). Here, the docket specifically indicates that the clerk issued service by regular mail, and

there is nothing in the record indicating that the envelope was returned. Regarding service by

posting, the “Return of Service” document in the record indicates that service was posted in a

“conspicuous place at the premises[.]” Thus, Tenant’s argument that there is no indication that

service was posted in a conspicuous place is not supported by the record. Lastly, although she

argues that she never received service of process, Section 1923.06(G)(2) provides that service is

deemed complete if service is issued via regular mail and posting, which occurred in this case.

To the extent that Tenant relies upon the Eighth District’s decision in Corley v. Sullivan-Busman

for the proposition that a tenant is entitled to have a judgment vacated if the tenant submits an

uncontroverted affidavit averring that she never received service, that case involved a personal

judgment for unpaid rent, not an eviction. 8th Dist. Cuyahoga No. 99420, 2013-Ohio-3909, ¶ 4

(“After presentation of testimony and other evidence, the magistrate granted judgment to [the

landlord] in the amount [of] $3,000 for unpaid rent[, and] * * * the trial court adopted and

approved the magistrate’s decision.”). We, therefore, find Corley inapplicable under these facts.

       {¶9}    In light of the foregoing, Tenant’s assignment of error is overruled.
                                                 5


                                                III.

       {¶10} Ms. Klinkiewicz’s assignment of error is overruled. The judgment of the Akron

Municipal Court is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Akron Municipal

Court, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.
                                          6


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

DEAN KONSTAND, Attorney at Law, for Appellee.